Case 0:21-cv-60125-RNS Document 4 Entered on FLSD Docket 01/22/2021 Page 1 of 3




                           United States District Court
                                     for the
                           Southern District of Florida

 Jiangmen Benlida Printed Circuit    )
 Co., Ltd., Plaintiff,               )
                                     )
 v.                                  ) Civil Action No. 21-60125-Civ-Scola
                                     )
 Circuitronix, LLC, Defendant.       )
                     Order Requiring Amended Complaint
        Federal courts are obligated to conduct a preliminary examination of the
 record to determine that jurisdiction exists. Kelly v. Harris, 331 F.3d 817, 819
 (11th Cir. 2003). In reviewing the record, the Court is uncertain whether it has
 subject matter jurisdiction over this action.
        A party seeking to invoke a federal court’s diversity jurisdiction must
 allege “facts” that show that federal subject matter jurisdiction exists. Travaglio
 v. Am. Express Co., 735 F.3d 1266, 1268 (11th Cir. 2013). “Those allegations,
 when federal jurisdiction is invoked based upon diversity, must include the
 citizenship of each party, so that the court is satisfied that no plaintiff is a
 citizen of the same state as any defendant.” Id.
        Although Plaintiff Jiangmen Benlida Printed Circuit Co., Ltd. (“Benlida”)
 alleges the Court has diversity jurisdiction, it fails to allege facts fully
 supporting its contention. First, in the Eleventh Circuit, the citizenship of a
 limited liability company is determined, for diversity purposes, by the
 citizenship of all the members composing the entity. Rolling Greens MHP v.
 Comcast SCH Holdings, LLC, 374 F.3d 1020, 1021–22 (11th Cir. 2004). A
 limited liability company is a citizen of any state of which a member is a citizen.
 Id. at 1022. To sufficiently allege the citizenship of a limited liability company,
 a party must list all the members of the limited liability company along with
 each member’s citizenship. Id.
        Here, both the Plaintiff and the Defendant are limited liability companies.
 But, rather than list all the members of each company, along with their
 respective citizenships, Benlida instead describes the “owners” of the two
 companies. But allegations regarding ownership does not necessarily “permit
 the court to conclude that plaintiff and defendants are diverse for purposes of
 subject matter jurisdiction, because it is membership, not ownership, that is
 critical for determining the citizenship of an LLC.” Post v. Biomet, Inc., 3:20-CV-
 527-J-34JRK, 2020 WL 2766210, at *1 (M.D. Fla. May 28, 2020) (cleaned up).
 And, while the Court “acknowledges that the terms ‘owner’ and ‘member’ have
Case 0:21-cv-60125-RNS Document 4 Entered on FLSD Docket 01/22/2021 Page 2 of 3




 sometimes been used synonymously with respect to limited liability
 companies,” the “terms are not always interchangeable.” Id. The Court is,
 therefore, unsure whether, (1) in addition to owning the limited liability
 companies, the listed individuals and entities are also members, or (2) despite
 purporting to list all the “owners,” whether there are other individuals and
 entities who may be members. Accordingly, the Court cannot assume that
 Benlida’s allegations regarding ownership necessarily establish LLC
 membership and, therefore, citizenship.
        Similarly, Benlida identifies one of its owners as Guangdong United Yuda
 Investment Partnership, a limited partnership. (Compl. ¶ 2e.) And, to
 sufficiently allege the citizenship of a limited partnership, Benlinda “must list
 the citizenships of . . . all the partners of the limited partnership.” Rolling
 Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th
 Cir. 2004). Much as it does for the LLC parties, however, Benlida only
 describes the ownership of the partnership. Again, while it very well may be
 that the owners are also the partners, Benlida must make that clear.
        Next, Benlida’s allegation that Defendant Circuitronix’s members are not
 citizens or domiciliaries of the People’s Republic of China is also insufficient.
 Instead, a party must affirmatively allege actual citizenship, not just the
 absence citizenship in a particular place. See D.B. Zwirn Special Opportunities
 Fund, L.P. v. Mehrotra, 661 F.3d 124, 126 (1st Cir. 2011) (quoting Cameron v.
 Hodges, 127 U.S. 322, 324–25 (1888)) (explaining that an allegation that
 a party is “not” a citizen of a particular state fails to establish diversity
 jurisdiction); see also Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)
 (“[T]he pleader must affirmatively allege facts demonstrating the existence of
 jurisdiction.”) Such allegations can prove problematic where, for example, the
 member is stateless or a citizen of another foreign country. See, e.g., D.B.
 Zwirn, 661 F.3d at 126 (pointing out that statelessness destroys complete
 diversity under § 1332(a)(3)).
        Finally, the entirety of Benlida’s allegations are presented only “upon
 information and belief.” (Compl. at 1.) And, further, Benlida specifically flags its
 allegations as to Circuitronix owner Rishi Kukreja’s status and citizenship, in
 particular, as only “[u]pon information and belief.” (Compl. at ¶ 4.) But
 “allegations based ‘upon information and belief’ are not a substitute for
 establishing jurisdictional facts.” Investissement Yves Auclair, Inc. v. MLM
 Experts, LLC, 617CV2131ORL41KRS, 2018 WL 1832867, at *2 (M.D. Fla. Jan.
 25, 2018), report and recommendation adopted, 617CV2131ORL41KRS, 2018
 WL 3344549 (M.D. Fla. July 9, 2018). Here, Benlida’s beliefs as to the
 membership of the parties and their respective citizenships do not qualify as
 “facts” establishing jurisdiction. Instead, these beliefs relay, at most, Belinda’s
Case 0:21-cv-60125-RNS Document 4 Entered on FLSD Docket 01/22/2021 Page 3 of 3




 mere unverified contention, which is insufficient to satisfy the Court that the
 requirements of diversity jurisdiction have been met. See generally, Purchasing
 Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1228 (11th Cir. 2017)
 (reminding district courts that they must “make sure parties satisfy the
 requirements of diversity jurisdiction [and] be vigilant in forcing parties to meet
 the unfortunate demands of diversity jurisdiction in the 21st century”).
       Based on the allegations in the complaint, the Court is unable to
 ascertain whether complete diversity exists. Accordingly, the Plaintiff must file
 an amended complaint which adequately alleges federal-subject-matter
 jurisdiction by January 29, 2021. If the Plaintiff fails to file an amended
 complaint by that date or the amended complaint fails to provide the facts
 necessary to establish jurisdiction, this Court may dismiss this case without
 prejudice.
       Done and ordered in Miami, Florida, on January 21, 2021.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
